           Case 1:19-cv-01672-DAD-SAB Document 59 Filed 07/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ATAIN SPECIALTY INSURANCE                         Case No. 1:19-cv-01672-DAD-SAB
     COMPANY,
12                                                     ORDER GRANTING REQUEST OF
                    Plaintiff,                         PLAINTIFF ATAIN SPECIALTY
13                                                     INSURANCE COMPANY FOR FURTHER
            v.                                         ADDITIONAL TIME TO DISMISS
14                                                     CERTAIN DEFENDANTS OR REQUEST
     LORENZO MARQUEZ, et al.,                          ENTRY OF DEFAULT AGAINST THOSE
15                                                     DEFENDANTS
                    Defendants.
16                                                     (ECF No. 58)

17

18         Atain Specialty Insurance Company (“Plaintiff”) filed this action seeking declaratory

19 relief pursuant to 28 U.S.C. § 1332 against Lorenzo Marquez, Karen M. King, Damian Lutz,
20 Adan Cruz Santos, Maricela Solorio Heredia, Conrad S Maris, Anh M. Maris, Paul Montemurro,

21 Maria Guadalupe Ochoa, Brandon Ramos Estrada, Heriberto Ramos Estrada, Larry Edward

22 Rodriguez Jr., Agnes A. Rodriguez, Bryce G. Rose, Lesley C. Rose, Maria T. Gutierrez, Jose L.

23 Gutierrez, Francisco J. Gonzalez, Maria Guadalupe Gonzales, Arturo Rocha Jr., Gabriel

24 Sanchez, Maria Perla-Hernandez Guillen, Raymundo Mendez, Domingo Oscar Gabriel,

25 Guadalupe Yadhira Villegas Cruz, Cirilo Molina, And Maria Isabel Molina.

26         On March 23, 2020, Plaintiff was granted an extension of time to seek entry of default

27 against those defendants that had not filed a response to the complaint. On June 10, 2020,

28 Plaintiff was granted an extension of time to file a stipulation to dismiss defendants other than


                                                   1
            Case 1:19-cv-01672-DAD-SAB Document 59 Filed 07/14/20 Page 2 of 2


 1 Marquez or request entry of default. On July 10, 2020, Plaintiff filed a request for additional

 2 time to file either a stipulation or request for entry of default.

 3          The Court finds that good cause exists to grant Plaintiff’s request. Accordingly, IT IS

 4 HEREBY ORDERED that Plaintiff’s request for additional time is GRANTED and a stipulation

 5 to dismiss certain defendants or a request for entry of default shall be filed on or before July 24,

 6 2020.

 7
     IT IS SO ORDERED.
 8

 9 Dated:      July 13, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
